  Case 3:19-cv-00474-TSL-LRA Document 24 Filed 06/02/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


POINDEXTER PARK AFTER-SCHOOL                                  PLAINTIFFS
CLUB, ET AL.

VS.                                CIVIL ACTION NO. 3:19CV474TSL-LRA

SIEMENS INDUSTRY, INC.                                         DEFENDANT



                                 JUDGMENT

      Pursuant to the court’s memorandum opinion and order entered

this day, it is hereby ORDERED AND ADJUDGED that plaintiffs’

complaint is dismissed with prejudice.

       SO ORDERED this 2nd day of June, 2020.



                                  /s/Tom S. Lee
                                  UNITED STATES DISTRICT JUDGE
